

116 HR 6449 IH: Food and Necessities During Public Emergencies Act of 2020
U.S. House of Representatives
2020-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6449IN THE HOUSE OF REPRESENTATIVESApril 3, 2020Mr. Neguse introduced the following bill; which was referred to the Committee on AgricultureA BILLTo provide that during an emergency declared under the National Emergencies Act or the Robert T. Stafford Disaster Relief and Emergency Assistance Act, supplemental nutrition assistance program benefits issued under the Food and Nutrition Act of 2008 may be used to purchase certain durable goods.1.Short titleThis Act may be cited as the Food and Necessities During Public Emergencies Act of 2020.2.Purchase of durable goods with supplemental nutrition assistance program benefits during declared emergenciesDuring an emergency declared under the National Emergencies Act (50 U.S.C. 1601 et seq.) or the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the term food as defined in section 3(k)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(k)(1)) shall be deemed to include the following:(1) Infant care necessities, including diapers (disposable or re-useable), baby wipes, and bottles.(2) Household paper products, including tissues, toilet paper, and paper towels.(3) Household cleaning products, including: mops, brooms, bleach (or equivalent cleaning solutions), and cleaning wipes.(4) Personal cleaning products, including toothbrushes, toothpaste, soap, shampoo, hand sanitizer, and deodorant.